EXHIBIT 10.3

 

LOGO [g546930ex10_3pg001.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of the
“Effective Date” set forth below, by and between Manhattan Associates Limited, a
company registered in England and Wales under company number 03562638 whose
registered office is at the address set out below (“Company”), and the
undersigned “Executive.”

 

 

In consideration of Company’s employment and continued employment of Executive,
Company and Executive agree as follows:

1. Contents of Agreement. This Agreement consists of this Signature Page and
attached Schedules A (“General Terms and Conditions”), B (“Position and Certain
Compensation Information”), and C (“Non-compete Company List”).

2. Definitions. Except as otherwise defined in this Agreement, capitalized terms
will have the meanings set forth in Section 1 of Schedule A entitled
“Definitions.”

THIS AGREEMENT WILL BECOME EFFECTIVE WHEN SIGNED BY BOTH PARTIES BELOW AND AS OF
THE DATE SIGNED BY EXECUTIVE BELOW.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE     COMPANY Steven P. Smith     Manhattan Associates Limited [ADDRESS
REDACTED FOR PRIVACY PURPOSES]    

2 The Arena, Downshire Way,

Bracknell RG12 1PU

/s/ Steven P. Smith

   

/s/ Eddie Capel

EXECUTIVE SIGNATURE     AUTHORIZED SIGNATURE

S. P. Smith

   

Eddie Capel, President and CEO, Manhattan Associates, Inc.

NAME & TITLE PRINTED

NAME PRINTED    

16 July, 2013

   

24 July, 2013

EFFECTIVE DATE     DATE



--------------------------------------------------------------------------------

SCHEDULE A GENERAL TERMS AND CONDITIONS

 

1. Definitions. Except as otherwise specified in this Agreement, the definitions
of the capitalized terms set forth in this Section 1 will apply with respect to
the entire Agreement.

1.1 Agreement. This Executive Employment Agreement.

1.2 Base Salary. Executive’s base salary as set forth on Schedule B, as may be
increased annually at the discretion of the Board or the Committee.

1.3 Board. The Board of Directors of Company’s Parent as constituted from time
to time.

1.4 Bonus Target Amount. The target amount for Executive’s Performance-related
Bonus, as set forth on Schedule B, as may be adjusted annually at the discretion
of the Board or the Committee.

1.5 Cause. An act or acts or omission or omissions to act by Executive involving
Executive’s (i) willful and continued failure substantially to perform his
duties with Company (other than a failure resulting from Executive’s Disability)
and that failure continues for thirty (30) days following written notice from
Company to Executive that provides a reasonable description of the basis for the
determination that Executive has failed to perform his duties, (ii) conviction
for a criminal offence other than a minor crime of the type that would not be
disclosable under the United States federal securities laws were Executive a
reporting officer under those laws, (iii) willful and continued failure to
cooperate with any investigation or similar proceeding involving Company by any
governmental authority regarding any material breach of law or regulation and
continuation of that failure for thirty (30) days following written notice from
Company to Executive that provides a reasonable description of the basis for the
determination that Executive has failed to cooperate; (iv) breach of this
Agreement in any material respect where that breach is not susceptible to remedy
or cure or has already materially damaged Company, or is susceptible to remedy
or cure and no such material damage yet has occurred, and is not cured or
remedied reasonably promptly after specific written notice from Company to
Executive that provides a reasonable description of the breach, or (v) conduct
that the Board has determined, reasonably and in good faith, to be dishonest,
fraudulent, unlawful, or grossly negligent, or does not comply with Company’s
Code of Conduct or materially fails to comply with a set of standards of conduct
and business practices that have been labeled as such and provided by Company to
Executive prior to that conduct, which is not cured to the reasonable
satisfaction of the Board within thirty (30) days of written notice from the
Board to Executive.

1.6 Change of Control. The occurrence of any of the following events:

(i) Any transaction or series of transactions pursuant to which Parent sells,
transfers, leases, exchanges, or disposes of all or substantially all (i.e., at
least eighty-five percent (85%)) of its assets for cash or property, or for a
combination of cash and property, or for other consideration;

(ii) Any transaction pursuant to which one or more Persons acquire by merger,
consolidation, reorganization, division, or other business combination or
transaction, or by a purchase of an interest in Parent, an interest in Parent so
that after that transaction, the shareholders of Parent immediately prior to
that transaction no longer have a controlling (i.e., fifty percent (50%) or
more) voting interest in Parent;

(iii) Any change in the composition of the Board within a twelve (12) month
period resulting in fewer than a majority of the directors being Incumbent
Directors; or

(iv) Any transaction or series of transactions pursuant to which any Person or
Persons acting in concert acquire outstanding voting securities of Parent, if,
after that transaction or those transactions, the acquiring Persons own,
control, or hold, with power to vote, at least forty percent (40%) of any class
of voting securities of Parent.

1.7 Committee. The Compensation Committee of the Board.

1.8 Company. As defined in the Preamble to this Agreement; provided, however,
where the context reasonably requires, “Company” also will include Parent and
its other affiliates.

1.9 Company Business. The business of developing, marketing, selling, licensing,
installing, implementing, deploying, servicing, and maintaining supply chain
computer software solutions designed for one or more of the following:
(i) management of warehouses and distribution centers; (ii) management of
transportation logistics throughout the supply chain, including carrier
management, transportation procurement, and transportation execution;
(iii) product order, fulfillment and returns processes; (iv) retail, wholesale,
and multi-channel inventory planning and management; (v) supply chain event
monitoring and reporting; and (vi) supply chain analysis and evaluation.

1.10 Competing Business. Activities, products, or services that are the same as
or similar to the Company Business.

1.11 Confidential Information. (A) Any and all data and information in whatever
form: (i) relating to or arising from the business of Company, or of third
Persons, regardless of whether the data or information constitutes a trade
secret as defined by applicable law; (ii) disclosed to Executive or of which
Executive becomes or became aware as a consequence of Executive’s relationship
with Company; (iii) having value to Company; (iv) not generally known to
competitors of Company; and (v)

 

 

A-1



--------------------------------------------------------------------------------

which includes, without limitation: trade secrets; methods of operation;
customer and prospective customer information; price lists; financial
information and projections; Company organizational structure information;
business plans and strategies; Company product information including design,
development, and marketing information, installation and configuration guides,
user manuals, functional and technical specifications, data models and data
dictionaries, and software source code; Company policies, processes, methods,
and procedures; Company inventions and discoveries; and similar information; and
(B) third party confidential information in Company’s possession.

1.12 Constructive Termination. The occurrence during Executive’s employment of
any one of the events set forth in (i) through (vi) below and satisfaction of
the following conditions: (a) Executive provides notice to Company of the
Constructive Termination condition within ninety (90) days of his learning of
its initial existence; (b) Company fails to remedy the Constructive Termination
condition within thirty (30) days following the notice; and (c) Executive
terminates his employment within six (6) months of his learning of the existence
of the Constructive Termination condition. The Constructive Termination events
are as follows: (i) a material adverse change in Executive’s authority, duties,
or responsibilities; (ii) a material failure to pay Executive the compensation
required by this Agreement; (iii) after a Change of Control, (a) relocation of
Company’s headquarters more than thirty (30) miles outside of the Atlanta,
Georgia, greater metropolitan area or (b) Company requiring Executive to be
based more than thirty (30) miles from the Work Location at which Executive was
based immediately prior to the Change of Control; (iv) after a Change of
Control, the material reduction in the compensation and benefits provided to
Executive under the employee benefit plans, programs, and practices in effect
immediately prior to the Change of Control; (v) after a Change of Control, the
insolvency or the filing by Parent of a petition for bankruptcy of Parent; or
(vi) after a Change of Control, Parent’s failure promptly to obtain an agreement
from any successor or assignee of Parent to assume and agree to perform Parent’s
obligations under this Agreement unless that successor or assignee is bound to
the performance of this Agreement as a matter of law. For the avoidance of
doubt, provided Executive complies with conditions (a) through (c) above, he
will not be required to serve the Required Termination Notice on Company in
order to terminate his employment

1.13 Disability. Executive’s inability as a result of physical or mental
incapacity to substantially perform Executive’s duties for Company on a
full-time basis, which inability lasts for a period of six (6) consecutive
months. The Board (or the Committee, if requested to do so by the Board) will be
responsible for determining in good faith an Executive’s Disability based on the
information received by the Board (or the Committee).

1.14 Duties. Duties of the type performed by Executive for Company during the
twelve (12) month period immediately prior to the Termination Date.

1.15 Effective Date. The date on which this Agreement becomes effective as set
forth on the Signature Page.

1.16 Equity Awards. Stock options, restricted stock, restricted stock units, and
other equity awards that may be granted under the Stock Incentive Plan.

1.17 Executive. As defined in the Preamble to this Agreement.

1.18 Garden Leave. Following either Party giving a Required Termination Notice
or Executive purporting to terminate his employment in a manner that would be a
breach of this Agreement, a period during which Company requires Executive not
to perform any Duties (or to perform only specified Duties) for all or part of
the Notice Period (or in the case of Executive purporting to terminate his
employment in a manner that would be a breach of this Agreement, six (6) months)
in accordance with the terms of this Agreement.

1.19 Incumbent Directors. The Persons who, at the Effective Date, constitute the
Board, and any Person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of Company in which that Person is named
as a nominee for director, without written objection to that nomination);
provided, however, that no individual initially elected or nominated as a
director of Company as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the United States’ Securities Act of 1934) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (as defined in Section 3(a)(9) of the Act and as used in
Section 13(d)(3) and 14(d)(2) of the Act) other than the Board, including by
reason of any agreement intended to avoid or settle any such contest or
solicitation, will be deemed an Incumbent Director; and provided further, that
subject to the provisions of this Section 1.19, no Person will be deemed to be
an Incumbent Director until that time as they take office as a director of
Company.

1.20 Invention. Any idea, invention, discovery, improvement, innovation, design,
process, method, formula, technique, machine, article of manufacture,
composition of matter, algorithm, or computer program, and any improvements to
any of the above.

1.21 Parent. Company’s parent company, Manhattan Associates, Inc., a Georgia
(U.S.) corporation.

1.22 Notice Period. The six (6) month advance notice period immediately
following the giving of a Required Termination Notice.

1.23 Parties. Executive and Company.

1.24 Performance-related Bonus. Executive’s performance-related annual cash
bonus, calculated in a manner consistent with the terms of Company’s
performance-related bonus plan and this Agreement.

 

 

A-2



--------------------------------------------------------------------------------

1.25 Person. A natural person, or a corporation, partnership, limited
partnership, joint venture, limited liability company, trust, other business,
non-business, charitable, or governmental entity, or governmental agency.

1.26 Recoupment Policy. A policy of recoupment of compensation adopted or
amended from time to time by the Board or the Committee as it deems necessary or
desirable to comply with the requirements of Section 954 of the United States’
Dodd-Frank Wall Street Reform and Consumer Protection Act (providing for
recovery of erroneously awarded compensation), Section 304 of the United States’
Sarbanes-Oxley Act of 2002 (providing for forfeiture of certain bonuses and
profits), and any implementing rules and regulations of the U.S. Securities and
Exchange Commission and applicable listing standards of a national securities
exchange adopted in accordance with either of those Acts, which policy is
incorporated into this Agreement by this reference.

1.27 Release. A release of Company from any and all liabilities and claims of
any kind, including without limitation all contractual and statutory claims, and
in particular Executive’s right to statutory notice, in form and substance
reasonably acceptable to Company, in compliance with applicable law,
constituting a valid statutory compromise agreement, and endorsed by a relevant
independent adviser who has advised Executive as to its terms and effect.

1.28 Required Termination Notice. Six (6) months’ written notice by either Party
of termination of Executive’s employment with Company.

1.29 Restricted Employee. Any senior employee of Company employed at the
Termination Date serving at the level of “director” or above, in any research,
technical, IT, financial, marketing, or sales function, or in another managerial
role, whom Executive has managed or with whom he has worked at any time in the
twelve (12) month period immediately prior to the Termination Date, not
including any employee in an administrative, clerical, manual, or secretarial
capacity.

1.30 Restriction Period. That period beginning on the Termination Date and
ending on the later of (i) the date that is the twelve (12) month anniversary of
the Termination Date or (ii) if severance payments become due to the Executive
pursuant to Section 4.1, the date on which the last of those severance payments
is due, provided that to the extent that Executive remains employed by Company
for a period of time following the giving of a Required Termination Notice,
including in order to serve out the notice period, or during a Garden Leave, the
Restricted Period will be reduce by the length of time that Executive remains so
employed.

1.31 Stock Incentive Plan. The Manhattan Associates, Inc. 2007 Stock Incentive
Plan, as amended, or any successor plan to that plan.

1.32 Subject Invention. Any Invention that is conceived by Executive during the
term of his employment with Company solely or jointly with others and:
(i) relates to the actual or anticipated business, research, or development of
Company; (ii) results from any work performed by Executive using any equipment,
facilities, materials, Confidential Information, or Company personnel; or
(iii) is suggested by or results from any task assigned to Executive by, or
performed by Executive for or on behalf of, Company.

1.33 Termination Date. The date on which Executive’s employment with Company is
terminated with or without Cause, for any reason or for no reason, upon the
initiative of either Party (including, where applicable, the date of termination
of Garden Leave).

1.34 Work. Any copyrightable work of authorship, including, without limitation,
computer programs (including the contents of read-only memories), any technical
descriptions for products, user’s guides, graphical works, audiovisual works,
sound recordings, literary works, illustrations, advertising materials, and any
contribution to those materials.

1.35 Work Location. Executive’s primary place of business as set forth on
Schedule B, as may be changed by Company from time to time at the discretion of
the Executive’s direct supervisor or the Board.

2. Employment.

2.1 Position and Responsibilities. As of the Effective Date, Company will
continue to employ Executive, and Executive accepts continuing employment by
Company, at the position set forth on Schedule B, and Executive will continue to
report to the direct supervisor set forth on Schedule B, all in accordance with
and subject to the terms set forth in this Agreement. Executive will perform
those responsibilities consistent with his position and those other duties as
may be and previously have been determined from time to time by Parent’s CEO,
Executive’s direct supervisor (if different from Parent’s CEO), or the Board
from time to time, and perform those responsibilities to the best of his ability
while devoting his full business time to those responsibilities. Executive will
act in good faith to promote the interests of Company. Executive may participate
in those civic and charitable activities as Executive elects that do not
meaningfully interfere with his duties for Company. Executive will conduct
himself in a business-like and professional manner as appropriate for his
position and represent Company in a manner that complies with good business and
ethical practices. Executive will be subject to and abide by the written
policies and procedures of Company applicable to executive personnel of Company,
as adopted from time to time by Company and communicated to Executive.

2.2 Executive’s Work Location. Executive will work out of his Work Location set
forth on Schedule B, which Work Location may be changed by Company from time to
time at the discretion of Executive’s direct supervisor or the Board.

 

 

A-3



--------------------------------------------------------------------------------

3. Compensation. During the term of Executive’s employment with Company, the
following compensation provisions will apply:

3.1 Base Salary. Company will pay to Executive the Base Salary, subject to all
payroll and income tax withholdings and other authorized deductions, which Base
Salary may be increased annually at the discretion of the Board or the
Committee.

3.2 Performance-Related Bonus. Executive will be eligible to receive the
Performance-related Bonus with a target opportunity equal to the Bonus Target
Amount, subject to those terms and conditions as may be established by Company.
The Board or the Committee will determine the amount of the bonus, in its
reasonable discretion, utilizing financial information reviewed or audited by
Company’s independent auditors. Company will pay the bonus in accordance with
its policies in place from time to time, and the bonus will be subject to all
payroll and income tax withholdings and other authorized deductions.

3.3 Equity Awards. Executive will be eligible to receive grants of Equity
Awards. The grants will have an annual value that reflects Executive’s position,
duties, and responsibilities with Company and will be commensurate with grants
to other executive officers of Parent. The grants may be performance-based,
service-based, or any combination of them. The Board or the Committee will
determine, in its discretion, the form, vesting, forfeiture, and other terms and
conditions of the grants. Each grant of an Equity Award will be subject to the
terms and conditions of the award agreement for that grant.

3.4 Employee Benefits. Executive will be eligible to participate in all employee
benefit plans that Company provides for its employees at the executive level,
including pension, health care, life insurance, and disability plans, subject
always to the rules of those plans and any applicable restrictions in those
plans based on Executive’s age. Concurrently with the execution by the Parties
of this Agreement, Company will cause Parent to enter into with Executive, and
Executive will enter into with Parent, an Indemnification Agreement, prepared by
or at the direction of Parent, under which Parent will indemnify Executive to
the full extent permitted by law and under Parent’s Articles of Incorporation
and Bylaws for and with respect to any claim, loss, or cause of action resulting
from, arising out of, or in connection with Executive’s service as an officer,
director, or employee of Parent of any of its affiliates (including Company).
Company will ensure that Executive is covered under a directors and officers
liability insurance policy in the same manner as other executive officers and
directors of Parent.

3.5 Expenses. Executive will be promptly reimbursed for expenses reasonably
incurred in the performance of his executive duties in accordance with the
written policies of Company in effect from time to time.

3.6 Vacation. Except as otherwise set forth on Schedule B or agreed to between
the Parties in writing, Executive will be eligible for vacation each calendar
year in accordance with the standard Company vacation policy.

3.7 Car Allowance. Executive will be entitled to a car allowance in the amount
set forth on Schedule B.

3.8 Recoupment of Compensation. Performance-related Bonuses, other incentive
compensation, and Equity Awards paid or granted to Executive, whether pursuant
to this Agreement or otherwise, will be subject to those terms and conditions of
any applicable Recoupment Policy.

4. Termination of Employment.

4.1 Termination. Executive’s employment under the terms of this Agreement will
continue until it is terminated in writing by the Parties, or until Executive’s
employment is terminated in accordance with the terms of this Agreement. Either
Company or Executive may terminate Executive’s employment by giving the other
the Required Termination Notice. Further, Company may terminate Executive’s
employment upon written notice with immediate effect for Cause, and Executive’s
employment will terminate with immediate effect as a result of Executive’s
Disability or upon and as a result of Executive’s death, or in accordance with
written notice given by Executive for Constructive Termination. If Executive’s
employment is terminated (i) by Company for Cause, (ii) as a result of
Executive’s Disability, or (iii) upon and as a result of Executive’s death, or
if Executive terminates his employment other than for Constructive Termination,
then Company’s obligations under this Agreement will cease as of the Termination
Date; provided, however, that Executive (or his estate) will be entitled to
(a) salary earned through the Termination Date, (b) any bonuses or other
incentive compensation earned and payable under the terms of the applicable
bonus or other incentive plan as of the Termination Date, (c) benefits earned by
or payable to Executive pursuant to the terms of any health, life insurance,
disability, welfare, retirement, or other plan or program maintained by Company
in which Executive participates or any award agreements under the Stock
Incentive Plan, and (d) payment in lieu of accrued but untaken vacation
calculated through the Termination Date. If Company terminates Executive’s
employment other than pursuant to clause (i) through (iii) of this Section 4.1,
or if Executive terminates his employment as a Constructive Termination,
Executive will be entitled to receive the severance payments provided in
Section 4.4 (subject to the conditions set forth in Section 4.4). Except as
otherwise provided in this Agreement, if Executive’s employment is terminated
and he is entitled to severance payments under this Section 4.1, then he will
not be required to mitigate damages by seeking other employment, and any
compensation or benefits he receives will not reduce the amount payable by
Company under this Agreement. The severance payments provided pursuant to
Section 4.4 will be the only severance benefits payable to Executive by Company
as a result of the termination

 

 

A-4



--------------------------------------------------------------------------------

of Executive’s employment other than a statutory redundancy payment (if any) to
which Executive may be entitled, and Executive waives his rights (if any) to any
severance benefits under any other plan or program of Company, Parent or any
other of Parent’s affiliates.

4.2 Garden Leave. Following the giving by either Party of the Required
Termination Notice or Executive purporting to terminate his employment in a
manner that is in breach of this Agreement, Company may require Executive to
serve Garden Leave, during which Executive will: (i) continue to receive Base
Salary and other contractual benefits in the usual way and subject to the terms
of any benefits arrangements, (ii) remain an employee of Company and remain
bound by his duties and obligations, whether contractual or otherwise, which
will continue in full force and effect; (iii) without the prior written consent
of Company, not (a) contact or deal with (or attempt to contact or deal with)
any Company customer, client, supplier, agent, distributor, shareholder,
employee, officer, or other business contact, (b) enter onto the premises of
Company unless requested to do so by Company, or (c) commence any other
employment or professional engagement. Company will notify Executive in writing
if it desires to exercise its rights under this Section 4.2.

4.3 Payment in Lieu of Notice. Promptly following the giving by either Party of
the Required Termination Notice, Company may elect to terminate this Agreement
with immediate effect by making a payment to Executive in lieu of Base Salary
and Car Allowance in the amount that would have been due to Executive during the
remainder of the Notice Period, plus a payment in an amount equal to the monthly
costs that Company would have incurred for insurance for Executive and his
dependents under the Company’s private medical insurance for the remainder of
the Notice Period (including a tax gross-up on those monthly insurance costs),
but no other benefits.

4.4 Severance Payments. Subject to the conditions set forth in the following
sentence and the limitations set forth in the last sentence of this paragraph,
if Executive’s employment is terminated under Section 4.1 entitling Executive to
receive severance payments, then the severance payments will comprise the
following payments, subject to withholding of all applicable payroll and income
taxes and other authorized deductions: (i) twelve (12) full months of
Executive’s Base Salary and Car Allowance (but reduced by any statutory
redundancy payment to which Executive may be entitled), payable in twelve
(12) equal monthly installments on Company’s regular payroll dates beginning on
the first payroll date after the Release is executed and delivered to Company by
Executive and becomes effective, except that the twelve (12) month period
referred to in this clause 4.4(i) will be reduced to reflect the duration of any
Garden Leave or of any Notice Period during which Executive continues to receive
his salary and benefits or payment in lieu of notice; (ii) twelve (12) monthly
payments each of

which is equal to the monthly costs that Company would have incurred for
insurance for Executive and his dependents under the Company’s private medical
insurance (plus a tax gross-up on such payments) for that twelve (12) month
period, except that the twelve (12) month period referred to in this clause
4.4(ii) will be reduced to reflect the duration of any Garden Leave, or of any
Notice Period during which Executive continues to receive his salary and
benefits, or by the number of months’ worth of Base Salary and medical insurance
costs Executive receives comprising payment in lieu of notice; and (iii) if that
termination of Executive’s employment occurs on or within twenty-four
(24) months following a Change of Control, (a) a pro rata bonus for the year of
termination (based on the number of days that have elapsed to the Termination
Date), calculated at target performance level, less any bonus amount already
paid or payable for that year, and (b) an additional annual bonus amount equal
to the greater of Executive’s target bonus for the year of termination or
Executive’s target bonus for the prior year, which bonus payments ((a) and
(b) above) will be paid as a lump sum on the sixtieth (60th) day after the
Termination Date. Company’s obligation to make the severance payments under this
Section 4.4 is subject to the conditions that (a) Executive executes and
delivers to Company the Release within the time period specified in the Release,
and the Release becomes effective, and (b) Executive complies with the
restrictive covenants and post-termination obligations in Sections 8 through 11,
inclusive. If Executive dies after becoming entitled to severance payments under
this Section 4.4, the severance payments under this Section 4.4 will continue
for the lesser of six (6) months or the remainder of the twelve (12) month
period referred to above.

4.5 Vesting of Unvested Equity Awards. Except as otherwise agreed in writing
between Company (or its successor) and Executive, if a Change of Control occurs,
any outstanding Equity Awards granted to Executive not yet vested as of that
Change of Control will remain in effect in accordance with their terms (or
Company may, without Executive’s consent, substitute for those unvested Equity
Awards an equity award with substantially equivalent value, terms, and
conditions of the survivor, continuing, successor, or purchasing entity, or
their parent). If on or within twenty-four (24) months following the date of a
Change of Control Executive’s employment is terminated under Section 4.1
entitling Executive to receive severance payments, then any outstanding unvested
Equity Awards granted to Executive prior to that Change of Control (or any
equity awards substituted for those Equity Awards) will fully vest (to the
extent they have not otherwise vested) as of the date that the Release becomes
effective. If any performance period for an outstanding unvested Equity Award
has not been completed as of the date of a Change of Control, then the target
performance level for that Equity Award will be deemed to have been achieved as
of the date of that Change of Control.

The provisions of this Section 4.5 are, by this Agreement, deemed to be a part
of, and where

 

 

A-5



--------------------------------------------------------------------------------

necessary, amend, each Equity Award agreement of Executive and to supersede any
contrary provisions in each of those agreements.

5. Inventions. By this Agreement, Executive irrevocably assigns to Company all
of Executive’s rights to all Subject Inventions in the United Kingdom, the
European Union, the United States of America, and all other countries, and the
right to claim priority in the Subject Inventions.

6. Patent Applications and Maintenance. If Company elects to file one or more
patent applications, either in the United States of America, the European Union,
or in any other jurisdiction, on a Subject Invention of which Executive is an
inventor, Executive will sign all necessary documentation relating to the patent
application(s), including formal assignments to Company, and will cooperate with
attorneys or other Persons designated by Company to provide all information
necessary for the prosecution of the patent application(s) in the applicable
jurisdictions. Executive also will assist Company in every proper way to
maintain its patents during and following the period of employment, including,
but not limited to, the performance of all lawful acts, such as the giving of
testimony in any interference proceedings, infringement suits, or other
litigation, as may be deemed necessary or advisable by Company.

7. Copyrights.

7.1 Ownership by Company. Any Works created by Executive in the course of
Executive’s duties as an employee of Company are subject to the “Work for Hire”
provisions contained in Sections 101 and 201 of the United States Copyright Law,
Title 17 of the United States Code. All right, title, and interest in and to
copyrights in all Works that have been or will be prepared by Executive within
the scope of Executive’s employment with Company will be the property of
Company. To the extent the provisions of Title 17 of the United States Code do
not vest the copyrights to any Works in Company, Executive, by this Agreement,
assigns to Company all right, title, and interest to copyrights Executive may
have in the Works.

7.2 Assistance to Company. Executive will assist Company in every proper way to
maintain Company’s copyrights during and following Executive’s period of
employment including, but not limited to, the performance of all lawful acts,
such as the giving of testimony in any infringement suits or other litigation,
as may be deemed necessary or advisable by Company.

8. Agreement Not to Solicit Customers. During the term of Executive’s employment
by Company, Executive will not, either directly or indirectly, on Executive’s
behalf or on behalf of another Person, for the purpose of selling or providing
any Competing Business, solicit, divert, or appropriate, or attempt to solicit,
divert, or appropriate, any Company customer or prospective customer. Further,
during the Restriction Period, Executive will not, either directly or
indirectly, on Executive’s behalf or on behalf of another Person, for the
purpose of selling or providing any Competing Business, solicit, divert, or

appropriate, or attempt to solicit, divert, or appropriate, any Company customer
or potential customer: (i) with which Executive deals or has dealt on behalf of
Company (ii) whose dealings with Company are or were coordinated or supervised
by Executive; (iii) about which Executive obtains or obtained confidential
information in the ordinary course of business as a result of Executive’s
association with Company; or (iv) that receives or received products or services
authorized by Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Executive within twelve (12) months
prior to the Termination Date.

9. Agreement Not to Solicit Employees. During the term of Executive’s employment
by Company, Executive will not, either directly or indirectly, on Executive’s
behalf or on behalf of another Person, solicit, divert, or hire away, or attempt
to solicit, divert, or hire away, any Company employee. Further, during the
Restriction Period, Executive will not, in connection with any Competing
Business either directly or indirectly, on Executive’s behalf or on behalf of
another Person, solicit, divert, or hire away, or attempt to solicit, divert, or
hire away, any Restricted Employee.

10. Non-Competition. During Executive’s employment by Company, Executive will
not work for any other Person (other than volunteering free time to a charitable
organization), or engage in any other business activity that would interfere
with the performance of Executive’s job responsibilities or that is in violation
of policies established from time to time by Company, without Company’s prior
written consent. During Executive’s employment by Company, any money or other
remuneration received by Executive for services rendered to a Company customer
belong to Company. Executive acknowledges that: (i) Company (including Parent
and its affiliates) is engaged in the Company Business in various geographies
throughout the North and South America, Europe, the Middle East, and Africa, and
Asia; (ii) Executive possesses selective and specialized skills, knowledge,
learning, and abilities relating to the Company Business, and Executive’s
employment with Company involves further acquisition and development of such
selective and specialized skills, knowledge, learning, and abilities; and
(iii) Executive has and will have, during Executive’s employment with Company,
access to Confidential Information. In light of the above, during the
Restriction Period, Executive will not, without Company’s prior written consent,
perform in the geographies of Europe, the Middle East, Africa, Asia, Australia,
New Zealand, the Pacific Ocean islands commonly considered to be included in
“Asia-Pacific,” or any other geographic location in which Company (including
Parent and Parent’s other affiliates) is engaged in the Company Business, any
Duties for, or that benefit, directly or indirectly, any Competing Business
engaged in by a company listed or described on Schedule C to this Agreement.

 

 

A-6



--------------------------------------------------------------------------------

11. Confidential Information.

11.1 Non-disclosure and Non-use. Except as reasonably necessary or appropriate
in connection with Executive’s performance of Executive’s responsibilities for
Company, Executive will not disclose Confidential Information to any Person or
use or exploit (including reverse engineering, decompiling, or disassembling)
Confidential Information.

11.2 Exceptions. Notwithstanding the foregoing, the non-disclosure restriction
of Section 11.1 will not apply to any data or information: (i) that has been
voluntarily disclosed to the public by Company, except where that disclosure has
been made by Executive without authorization from Company; (ii) that has been
independently developed and disclosed by others; or (iii) that otherwise has
entered the public domain through lawful means.

11.3 Duration. Except as otherwise provided in this Section 11, the covenants of
confidentiality, non-use, and non-exploitation set forth in this Section 11 will
continue throughout the term of Executive’s employment with Company, and
indefinitely following the Termination Date; provided that Executive’s
non-disclosure obligations with respect to Confidential Information will
terminate at such time as the data or information is no longer confidential.

11.4 Notice Requirement. Executive agrees to notify Company immediately if
Executive learns of any unauthorized disclosure, use, or exploitation of
Confidential Information by another Person.

12. Return of Property. Upon termination of Executive’s employment with Company,
Executive promptly will deliver to Company all Company property in his
possession or control, including, but not limited to, all keys, credit cards,
security cards, computers, computer software (including computer discs and
storage devices of any kind), mobile phones, and other equipment or personal
items provided by Company to Executive for use during Executive’s employment,
together with all Company documents and all copies of those documents (both hard
copy and electronically stored), written or recorded materials, plans, records,
notes, files, drawings, or papers relating to the affairs of Company, including
all notes or records relating to employees of Company.

13. Obligations to Others. Except as may have been disclosed previously by
Executive to Company, Executive represents and warrants that Executive is not or
was not a party to any agreement with any other Person that purports to require
Executive to assign any Work or any Invention created, conceived, or first
practiced by Executive during any period of time during which Executive has been
or will continue to be an employee of Company, nor is Executive subject to any
law, court order, or regulation that purports to require that assignment.
Further, Executive represents and warrants that Executive is not presently under
any agreement that will prevent Executive from performing Executive’s duties for
Company, and is not in breach of any agreement with respect to any confidential
information, including trade secrets, owned by any other Person. Executive will

not disclose to Company any protected confidential information, including trade
secrets, of any other Person.

14. Remedies. Executive acknowledges that the covenants contained in Sections 5
through 13, inclusive, of this Agreement are of the essence of this Agreement,
that each of those covenants is reasonable and necessary to protect the
business, interests, and properties of Company, and that Company will suffer
irreparable loss and damage if Executive breaches any of those covenants.
Therefore, in addition to all other remedies provided by law, Company will be
entitled to seek equitable relief in connection with any breach or contemplated
breach of any of those covenants referred to above. With respect to
misappropriation of a “trade secret” as that term is defined under applicable
law, Company’s remedies under this Agreement will be in addition to all other
remedies provided by law or in equity. The existence of any claim that Executive
may have against Company will not constitute a defense to the enforcement by
Company of the covenants contained in this Agreement. Executive acknowledges
that Executive’s breach of this Agreement may result in an immediate termination
of Executive’s employment.

15. Notices. A Party providing notice under this Agreement will provide that
notice to the other Party in writing, addressed as follows:

For notices to Company:

Manhattan Associates, Inc.

2300 Windy Ridge Parkway, Tenth Floor

Atlanta, GA 30339, USA

Attn: Chief Executive Officer

For notices to the Executive:

The address set forth on the Signature Page to this Agreement.

A notice provided under this Agreement will be deemed given upon receipt, if
hand delivered in person or delivered by courier, or three (3) days after
posting, postage prepaid. Either Party may change its address for receipt of
notices by providing notice in accordance with this Section 15.

16. Disciplinary and Grievance Procedures. There is no disciplinary procedure
that applies to Executive’s employment with Company. Executive will refer any
grievance he may have regarding his employment or any appeal in connection with
any disciplinary decision relating to him to Parent’s Chief Human Resources
Officer in writing in the first instance. Company will have the right to suspend
Executive from his duties on those terms and conditions as the Company
determines for the purpose of carrying out an investigation into any allegation
against Executive of misconduct, negligence, bullying harassment, or
discrimination, and pending any disciplinary hearing. Company will be required
to continue to pay Executive’s Base Salary and provide all other contractual
benefits to the Executive during any period of suspension. Company will not be
required to give any reason for exercising its right under this Section 16.

 

 

A-7



--------------------------------------------------------------------------------

17. Data Protection. Executive consents to Company (including its affiliates)
processing, both electronically and manually, the data it collects in relation
to Executive in the course of his employment for the purposes of Company’s
administration and management of its employees and its business, compliance with
applicable procedures, laws, and regulations, and Company’s or its agents’
transfer, storage and processing of data outside the European Economic Area, in
particular to and in the United States and any other country in which Parent or
any of its affiliates has offices.

18. Miscellaneous.

18.1 Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of England and Wales.

18.2 Dispute Resolution. Non-exclusive venue for any dispute arising under or in
connection with this Agreement will be in the courts of England and Wales. By
this Agreement, each Party expressly agrees that those courts will have personal
jurisdiction and venue with respect to that Party, and each Party submits to the
personal jurisdiction and venue of those courts and waives any objection based
on inconvenient forum.

18.3 Entire Agreement. This Agreement constitutes the final, full, and exclusive
expression of the Parties’ agreement with respect to: (i) Executive’s position,
responsibilities, compensation, prospective termination of employment, and
severance, (ii) Inventions, (iii) Works, (iv) customer non-solicitation,
(v) employee non-solicitation, (vi) non-competition, (vii) Confidential
Information, (viii) and agreements between Executive and Persons other than
Company, and this Agreement supersedes all prior agreements, understandings,
writings, proposals, representations, and communications, oral or written, with
respect to that subject matter, including any prior Executive Employment
Agreement, Severance and Non-Competition Agreement, or similar agreement between
the Parties; provided, however, that any such prior Executive Employment
Agreement or Non-Competition Agreement, or similar prior agreement, letter, or
other document, will remain in effect to the limited extent necessary to enable
either Party to pursue remedies against the other Party for a breach by the
other Party prior to the Effective Date of the terms of that prior agreement,
letter, or other document. This Agreement does not supersede Company rules,
regulations, and policies, including those contained in Company’s employee
handbook and other Company documents provided by Company to Executive from time
to time, except to the extent inconsistent with this Agreement.

18.4 Invalidity of Provisions. The provisions of this Agreement are severable.
If for any reason a court finds that any provision in this Agreement is
unenforceable in whole or in part, including if a court finds that a restrictive
covenant set forth in any of Sections 8 through 11, inclusive, does not comply
with applicable law in terms of the geographic area, duration, or scope of the
covenant, then the court will modify that provision to the extent necessary to

render the provision enforceable while, to the extent possible, preserving the
original intent of the Parties, and the remaining provisions will continue in
full force and effect without being impaired or invalidated in any way.

18.5 Amendments; Waiver. This Agreement may be amended or modified, in whole or
in part, only by a written amendment signed by Executive and, on behalf of
Company, by an officer of Company acting with specific authorization and
approval of the Board or the Committee, and no term of this Agreement may be
waived except in a written wavier signed by the Party waiving the benefit of
that term (and in the case of Company, with the specific authorization of the
Board or the Committee). No failure on the part of either Party to exercise any
right will operate as a continuing waiver of that right or a waiver of that
Party’s right to exercise the same, a similar, or any other right in the future.

18.6 Assignment; Binding Effect. Neither Party has the right to assign its
rights or delegate its duties under this Agreement; provided, however, that
Company has the right to assign its rights and delegate its duties under this
Agreement to a Person or Persons that purchase all or substantially all of the
assets or stock of Company. Any attempt to assign or delegate in violation of
the foregoing restrictions will be null and void. This Agreement will binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective heirs, legal representatives, successors, and permitted assignees.

18.7 Headings. The section headings in this Agreement are for reference purposes
only and are not intended in any way to describe, interpret, define, or limit
the extent or intent of all or any portion of this Agreement.

18.8 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original and both of which together will constitute one and
the same instrument.

18.9 Representation of Authority. The official executing this Agreement on
behalf of Company represents and warrants that he or she has the requisite
authority to do so and fully bind Company.

18.10 Legal Fees and Expenses. Each Party will be responsible for its or his own
costs, fees, and expenses, including attorney’s fees and expenses, in connection
with any dispute arising out of the subject matter of this Agreement; provided,
however, that if Executive’s employment is terminated after a Change of Control
(i) by Company without Cause or (ii) by Executive as a result of a Constructive
Termination, Executive will be entitled to recover from Company his reasonable
attorneys’ fees and expenses incurred in connection with any dispute relating to
Executive’s enforcement of his rights related to that termination to the extent
that Executive prevails in a material manner with respect to that dispute.

18.11 Parent as Third Party Beneficiary. The Parties intend that Parent be a
third party beneficiary of this Agreement.

 

 

A-8



--------------------------------------------------------------------------------

SCHEDULE B POSITION AND CERTAIN COMPENSATION INFORMATION

Name of Executive: Steven P. Smith

Executive’s Start Date (for continuous service): 4 October 2004

Executive’s Direct Supervisor: Eddie Capel

Executive’s Job Title: Senior Vice President, EMEA and APAC

Executive’s Work Location: Bracknell, England

Base Salary (Monthly): £15,250.00; Base Salary (annualized): £183,000

Bonus Target Amount: £80,000

Vacation Days (Number to Be Accrued per Calendar Year): 23

Car Allowance: £17,550 per calendar year

 

B-1